Title: To John Adams from John Jay, 16 October 1787
From: Jay, John
To: Adams, John


          
            Dr. Sir
            Office for foreign Affairs 16th. October 1787
          
          Since my last to you of the 3d. Instant I have not been favored with any Letters from you.
          I have at length the Pleasure of transmitting to you, herewith enclosed, an Act of Congress complying with your Request to return, and expressing their Sentiments of, and their Thanks for the important Services you have rendered your Country. They have not yet come to any Decision respecting a Minister or a Chargé des Affaires at London, nor directed me to convey to you any Instructions relative to any Matters within the Department of your Legation.—
          You will also find herewith enclosed, a certified Copy of an Act of Congress of the 11th. Inst. for ratifying the Contract you made on the 1st. June last, together with the Ratification in Form.—
          One of your former Letters mentioned the Advances made by Mr. Richard Harrison at Cadiz to Capt. Erwing and his Crew. I now enclose a certified Copy of an Act of Congress of the 12th. Inst. directing the Board of Treasury to reimburse Mr. Harrison.—
          A Set of the printed Journals of Congress from the 10th. May to the 25th. September last, together with a Succession of News Papers from the Date of my last Letter to this Day, will also accompany this.—
          I am not without Fears that one or perhaps more of your late Letters have miscarried; for none which have hitherto come to Hand make any Mention of Coll. Smith’s Arrival & Reception in Portugal. Perhaps you may have had Reasons to postpone writing on those Subjects for the present, and I mention it only that you may know in Case you have written, that your Letters have not come to Hand.—
          The public Mind is much occupied by the Plan of fœderal Government recommended by the late Convention.— many expect much Good from its Institution, and others will oppose its Adoption— The Majority seems at present to be in its Favor. For my part I think it much better than the one we have, and therefore that we shall be Gainers by the Exchange; especially as there is Reason to hope that Experience and the good Sense of the People, will correct what may prove to be inexpedient in it. A Compact like this, which is the Result of Accommodation and Compromise, cannot be supposed to be perfectly consonant to the Wishes and Opinions of any of the Parties. It corresponds a good Deal with your favorite and I think just

Principles of Government, whereas the present Confederation seems to have been formed without the least Attention to them.—
          Congress have thought it best to pass a Requisition for the Expences of the ensuing Year, but like most of their former ones it will produce but little.—
          As Mr. Jefferson’s present Commission will soon expire, Congress have directed another to be prepared for him. What further Arrangement they may think proper to make relative to their foreign Affairs is as yet undetermined. I am inclined to think that until the Fate of the new Government is decided, no very important Measures to meliorate our national Affairs will be attempted.—
          It is much to be wished that our Friends the Dutch may be able to escape the Evils of War, in a Manner consistant with their true Interest and Honor. I think it fortunate that neither France nor Britain are ripe for Hostilities. A little Republic surrounded with powerful Monarchies has much to apprehend, as well from their Politics as their Arms. It gives me Pleasure to reflect that we have no such Neighbours, and that if we will but think and act for ourselves and unite, we shall have nothing to fear.—
          I wish it may be convenient to you to return in some Vessel bound to this Port, that I may have the Pleasure of taking you by the Hand, and personally assuring you of the sincere Esteem and Regard with which I am / Dr Sir / Your most obt. and hble: Servt.
          
            John Jay—
          
         
          ENCLOSURE
          
            
              October 5th: 1787.
            
          
          By the United States in Congress assembled.
          On a Report of the Secretary for foreign affairs, to whom were referred Two Letters from the Honourable John Adams of the 24th: and 27th: of January last.
          Resolved that the Honorable John Adams, the Minister Plenipotentiary of the United States at the Court of London, be permitted, agreably to his request, to return to America at any Time after the 24th: Day of February in the Year of our Lord 1788, and that his Commission of Minister Plenipotentiary to their High Mightinesses do also then determine.
          Resolved that Congress entertain a high Sense of the Services which Mr. Adams has rendered to the United States, in the Execution

of the various important Trusts which they have from Time to Time committed to him, and that the thanks of Congress be presented to him for the Patriotism, Perseverance, Integrity and Diligence with which he hath ably and faithfully Served his Country
          
            (Geteekend) Chas. Thompson Secry.
          
        